Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on June 18, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on June 18, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a score manager, a recommendation manager, a prediction manager”, recited in claims 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101
6.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

7.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: identifying a plurality of risk factors associated with a migration operation, assessing the identified risk factors, recommending at least on remediation action to reduce risk…, implementing the at least one recommended remediation action…, generating a migration plan…, employing at least one machine learning model… to reduce risk to the migration operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, machine learning model, and using the processor to perform identifying, accessing, recommending, implementing, generating and employing steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of identifying, accessing, recommending, implementing, generating and employing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 7, para [0081], para [0041], para [0074] of using general-purpose computer, well-known machine learning model, and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites identifying additional risk factor…, subjecting the identified additional risk factor to an additional assessment; Claims 3-8 recite training machine learning model…; Claim 10 recites predicting an outcome of the migration plan…; Claim 12 recites assigning respective risk score values…, assigning respective weight values…, calculating a composite risk scores…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 14 and 18, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 14 directed to a system, independent 18 directed to a medium, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al. (hereinafter Srinivasan, US 2019/0182323).
            Regarding to claim 1, Srinivasan discloses a method comprising:
           identifying a plurality of risk factors associated with a migration operation (figure 5 and para [0042], the screen shot 500 includes at least three predetermined delay category states: low, medium, and high. The pie graph visualization within each of the first group 501, the second group 502, and the third group 503 may further be color coded (or otherwise marked up) to show a number of data migration waves that are categorized into the risk categories such as the high delay risk (red), the medium delay risk (yellow), or a low delay risk (green). A high delay risk may indicate activities that will need to be modified to avoid undue delays, a medium delay risk may indicate activities under caution to keep an eye on, and a low delay risk may indicate low risk activities that pose little to no risk of delays. In the screen shot 500, the first group 501 is selected. Based on the selection of the first group 501, a data migration wave predicted to have a high delay risk is highlighted);
           assessing the identified risk factors (para [0045], When a user selects an activity having a high delay risk score, the visualization module 318 may respond by displaying a list of one or more recommend actions to reduce or eliminate the predicted delay. The visualization module 318 may also generates GUIs for display that present details about the cloud migration project such as migration economics, wave readiness, history of previously migrated platforms, and specific cloud migration milestones);
           recommending at least one remediation action to reduce risk to the migration operation (para [0045], When a user selects an activity having a high delay risk score, the visualization module 318 may respond by displaying a list of one or more recommend actions to reduce or eliminate the predicted delay. The visualization module 318 may also generates GUIs for display that present details about the cloud migration project such as migration economics, wave readiness, history of previously migrated platforms, and specific cloud migration milestones);
          implementing the at least one recommended remediation action prior to execution of the migration operation (para [0025], The migration plan may also include a list of migration activities that comprises the cloud migration project, as well as an assignment list that assigns one or more resources to each of the migration activities. The assigned resources are then responsible for ensuring the assigned activity is completed);
           generating a migration plan incorporating the at least one recommended remediation action for the migration operation (para [0026], The migration plan may be generated to further include a cloud migration sequence that includes a sequence in which cloud migration waves are migrated relative to other cloud migration waves comprising the cloud migration project. The HCMDRP Engine 310 may apply sequencing rules to determine the cloud migration sequence, where the sequencing rules are received from the migration questionnaire. The HCMDRP Engine 310 may also apply historical sequencing rules accessed from the rules database 341 based on determined benefits of applying the sequencing rules, such as increased efficiency or reduced risk prediction related to delays); and
           employing at least one machine learning (ML) model in connection with the assessing the identified risk factors and/or the recommending at least one remediation action to reduce risk to the migration operation (para [0015], The analytics engine embedded in the HCMDRP engine, helps in predicting the migration activity delays for upcoming migration waves. For example, the analytics engine formats various activity reports gathered during the cloud migration into a data format ready to be analyzed by the analytics engine for accurate activity risk prediction. The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays).
           Regarding to claim 2, Srinivasan discloses the method of claim 1, wherein the plurality of risk factors represent respective non-mandatory specifications associated with the migration operation, and wherein the method further comprises:
           identifying at least one additional risk factor representing at least one mandatory specification for viability of the migration operation (para [0020], In addition to the bundling rules input through the migration questionnaire, the HCMDRP Engine 310 may accept historical bundling rules from previous cloud migration projects. For example, the HCMDRP Engine 310 may bring in a historical bundling rule that has been recognized as providing an efficient method for bundling data during a prior cloud migration project sharing similar attributes as the current cloud migration project, or reduce a risk assessment related to predicted delays).; and
          subjecting the at least one identified additional risk factor to an additional assessment (para [0021], After receiving the bundling rules, the HCMDRP Engine 310 may generate a migration plan according to each of the implemented rules by assigning data into their appropriate bundle unit according to the bundling rules. The migration plan may further assign bundle units to a respective migration wave according one or more wave assignment rules. For example, a wave assignment rule may specify certain bundle units to be assigned to a common cloud migration wave so that the application data included in the bundle units may be migrated together).
          Regarding to claim 3, Srinivasan discloses the method of claim 1, wherein the employing at least one ML model comprises training and/or using the ML model to assign respective weight values to the identified risk factors (para [0053], Following the application of the pre-processing steps to the historical data, the analytics engine 316 operates the machine learning engine 350 to run a selected model (e.g., Random Forest, multi linear regression, or the like) on the historical data, and partitions the resulting historical activity statuses (e.g., completed, delayed, incomplete) into either a training dataset or a testing dataset (602). The partitioning may apply an 80/20 split between the training dataset and the testing dataset, respectively).
           Regarding to claim 4, Srinivasan discloses the method of claim 1, wherein the employing at least one ML model comprises training and/or using the ML model to recommend the at least one remediation action to reduce risk to the migration operation (para [0015], The analytics engine embedded in the HCMDRP engine, helps in predicting the migration activity delays for upcoming migration waves. For example, the analytics engine formats various activity reports gathered during the cloud migration into a data format ready to be analyzed by the analytics engine for accurate activity risk prediction. The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays).
          Regarding to claim 5, Srinivasan discloses the method of claim 4, further comprising leveraging reinforcement learning to train the ML model to provide the at least one remediation action to reduce risk to the migration operation (para [0054], The analytics engine 316 operates to then run the selected model on the training dataset to obtain a resulting output from the model (603). For example, when the selected model is the Random Forest, running the model includes selecting an optimum number of trees under the random forest model based on the lowest root mean squared error (RMSE) of the resulting output).
         Regarding to claim 6, Srinivasan discloses the method of claim 1, further comprising predicting an outcome of the migration plan (para [0075], The analytics engine 316 calculates an RMSE value against the resulting regression line from the iterations of the random forest model (715). The RMSE may be predicted based on OOB samples).
         Regarding to claim 7, Srinivasan discloses the method of claim 6, further comprising training and/or using an additional ML model to predict the outcome of the migration plan (para [0072], the analytics engine 316 partitions the datasets into training datasets and test datasets (712). For example, 80% of the CIP dataset may be partitioned into the training dataset and 20% of the CIP dataset may be partitioned into the test dataset).
          Regarding to claim 8, Srinivasan discloses the method of claim 1, wherein the employing one or more ML models comprises:
          training and/or using a ML scoring model to assign respective weight values to the identified risk factors (para [0044], For presentation in the main display 504, the visualization module 318 categorizes the calculated delay risk scores into specific ranges of predicted delay risk scores, and further color codes the delay risk scores in the main display 504 to represent the different levels of predicted delay risks. High delay risk scores are color coded in red, medium delay risk scores are color coded in yellow, and low delay risk scores are color coded in green); and
          training and/or using a ML recommendation model to recommend the at least one remediation action to reduce risk to the migration operation (para [0054], The analytics engine 316 operates to then run the selected model on the training dataset to obtain a resulting output from the model (603). For example, when the selected model is the Random Forest, running the model includes selecting an optimum number of trees under the random forest model based on the lowest root mean squared error (RMSE) of the resulting output).
          Regarding to claim 9, Srinivasan discloses the method of claim 8, wherein:
          the ML scoring model is a support vector regression (SVR) model (para [0084], The analytics engine 316 implements the random forest model to perform a regression computation on the generated decision tress of the random forest model, as opposed to a classification computation (902). The regression computation involves calculating an average of all the predicted delays in the resulting decision tree, whereas classification involves the calculation of a mode of all the predicted delays in the resulting decision tree); and 
          the ML recommendation model is trained by leveraging reinforcement learning (para [0054], The analytics engine 316 operates to then run the selected model on the training dataset to obtain a resulting output from the model (603). For example, when the selected model is the Random Forest, running the model includes selecting an optimum number of trees under the random forest model based on the lowest root mean squared error (RMSE) of the resulting output).
          Regarding to claim 10, Srinivasan discloses the method of claim 8, further comprising: predicting an outcome of the migration plan, including training and/or using a ML prediction model to predict the outcome of the migration plan (para [0040], The data output module 317 includes two features. A first feature generates a delay prediction report that details the various delays predicted for the activities and their importance in terms of risk and their position within the pipeline of sequential activities that comprise the cloud migration project. The issue report helps in identifying root causes for historical delays (either human centric or not). A second feature stores model parameters after each run of the delay prediction, thus allowing the model parameters to be used for future delay prediction analysis. The model parameters may be stored in the historical database 343).
          Regarding to claim 11, Srinivasan discloses the method of claim 10, wherein: 
          the ML scoring model is a support vector regression (SVR) model (para [0084], The analytics engine 316 implements the random forest model to perform a regression computation on the generated decision tress of the random forest model, as opposed to a classification computation (902). The regression computation involves calculating an average of all the predicted delays in the resulting decision tree, whereas classification involves the calculation of a mode of all the predicted delays in the resulting decision tree);
          the ML recommendation model is trained by leveraging reinforcement learning (para [0015], The analytics engine embedded in the HCMDRP engine, helps in predicting the migration activity delays for upcoming migration waves. For example, the analytics engine formats various activity reports gathered during the cloud migration into a data format ready to be analyzed by the analytics engine for accurate activity risk prediction. The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays); and 
          the ML prediction model is a random forest model (para [0054], The analytics engine 316 operates to then run the selected model on the training dataset to obtain a resulting output from the model (603). For example, when the selected model is the Random Forest, running the model includes selecting an optimum number of trees under the random forest model based on the lowest root mean squared error (RMSE) of the resulting output).
         Regarding to claim 12, Srinivasan discloses the method of claim 1, wherein assessing the identified risk factors further comprises: 
          assigning respective risk score values to the identified risk factors (para [0041], The visualization module 318 generates GUIs for display that present the various reports generated by the analytics engine 316, including the risk prediction results. The risk prediction results generated by the analytics engine 316 are presented in the GUI to aid an end-user to prioritize upcoming cloud migration waves in the upcoming time period (e.g., upcoming days, weeks, months) based on the risk prediction score calculated for each data migration activity);
          assigning respective weight values to the identified risk factors (para [0040], The data output module 317 includes two features. A first feature generates a delay prediction report that details the various delays predicted for the activities and their importance in terms of risk and their position within the pipeline of sequential activities that comprise the cloud migration project. The issue report helps in identifying root causes for historical delays (either human centric or not). A second feature stores model parameters after each run of the delay prediction, thus allowing the model parameters to be used for future delay prediction analysis. The model parameters may be stored in the historical database 343); and 
          calculating a composite risk score based on the assigned risk score values and the assigned weight values (para [0041], An aggregate risk prediction score is also calculated for each bundle unit that is the average of the risk prediction scores for each activity within the respective bundle unit, and an aggregate risk prediction score is calculated for each data migration wave that is the average of the risk prediction scores for each bundle unit within the respective data migration wave).
         Regarding to claim 13, Srinivasan discloses the method of claim 1, wherein recommending at least one remediation action to reduce risk to the migration operation is based on at least a composite risk score and one or more of the risk score values (para [0045], When a user selects an activity having a high delay risk score, the visualization module 318 may respond by displaying a list of one or more recommend actions to reduce or eliminate the predicted delay. The visualization module 318 may also generates GUIs for display that present details about the cloud migration project such as migration economics, wave readiness, history of previously migrated platforms, and specific cloud migration milestones).
          Regarding to claim 14, Srinivasan discloses discloses a computer system comprising:
         a processing unit operatively coupled to memory (figure 4 and para [0049], the system circuitry 404 may include one or more instruction processor 418 and memory 420); 
         an artificial intelligence (AI) platform operatively coupled to the processing unit, the AI platform configured with one or more tools to support a migration operation that comprises identifying a plurality of risk factors associated with the migration operation (para [0015], The analytics engine embedded in the HCMDRP engine, helps in predicting the migration activity delays for upcoming migration waves. For example, the analytics engine formats various activity reports gathered during the cloud migration into a data format ready to be analyzed by the analytics engine for accurate activity risk prediction. The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays), the one or more tools comprising: 
                    a score manager to leverage a first machine learning (ML) model to assess the identified risk factors  (para [0041], An aggregate risk prediction score is also calculated for each bundle unit that is the average of the risk prediction scores for each activity within the respective bundle unit, and an aggregate risk prediction score is calculated for each data migration wave that is the average of the risk prediction scores for each bundle unit within the respective data migration wave);
                   a recommendation manager to: leverage a second ML model to recommend at least one remediation action to reduce risk to the migration operation (para [0045], When a user selects an activity having a high delay risk score, the visualization module 318 may respond by displaying a list of one or more recommend actions to reduce or eliminate the predicted delay. The visualization module 318 may also generates GUIs for display that present details about the cloud migration project such as migration economics, wave readiness, history of previously migrated platforms, and specific cloud migration milestones) and/or 
                   a prediction manager to: leverage a third ML model to predict an outcome of a migration plan incorporating the at least one recommended remediation action (para [0041], The visualization module 318 generates GUIs for display that present the various reports generated by the analytics engine 316, including the risk prediction results. The risk prediction results generated by the analytics engine 316 are presented in the GUI to aid an end-user to prioritize upcoming cloud migration waves in the upcoming time period (e.g., upcoming days, weeks, months) based on the risk prediction score calculated for each data migration activity);
            Regarding to claim 15, Srinivasan discloses the computer system of claim 14, further comprising the score manager to: 
           assign respective risk score values to the identified risk factors; assign respective weight values to the identified risk factors (para [0041], The visualization module 318 generates GUIs for display that present the various reports generated by the analytics engine 316, including the risk prediction results. The risk prediction results generated by the analytics engine 316 are presented in the GUI to aid an end-user to prioritize upcoming cloud migration waves in the upcoming time period (e.g., upcoming days, weeks, months) based on the risk prediction score calculated for each data migration activity);
          calculate a composite risk score based on the assigned risk score values and the assigned weight values (para [0041], An aggregate risk prediction score is also calculated for each bundle unit that is the average of the risk prediction scores for each activity within the respective bundle unit, and an aggregate risk prediction score is calculated for each data migration wave that is the average of the risk prediction scores for each bundle unit within the respective data migration wave).
           Regarding to claim 16, Srinivasan discloses the computer system of claim 15, wherein the recommended remediation action is based on at least the composite score and one or more of the risk score values (para [0045], When a user selects an activity having a high delay risk score, the visualization module 318 may respond by displaying a list of one or more recommend actions to reduce or eliminate the predicted delay. The visualization module 318 may also generates GUIs for display that present details about the cloud migration project such as migration economics, wave readiness, history of previously migrated platforms, and specific cloud migration milestones).
          Regarding to claim 17, Srinivasan discloses the computer system of claim 14, wherein:
          the first ML model is a support vector regression (SVR) model (para [0015], The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays);
          the second ML model is trained by leveraging reinforcement learning (para [0015], The analytics engine embedded in the HCMDRP engine, helps in predicting the migration activity delays for upcoming migration waves. For example, the analytics engine formats various activity reports gathered during the cloud migration into a data format ready to be analyzed by the analytics engine for accurate activity risk prediction. The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays); and
          the third ML model is a random forest model (para [0015], The analytics engine may further analyze any combination of historical cloud migration activity data and current cloud migration activity data, and apply AI/machine learning techniques (e.g., Random Forest modeling, Support Vector Machines, Artificial Neural Network etc.), to predict risks to the cloud migration such as activity delays). 
           Claims 18-20 are written in computer readable storage medium and contain the same limitations found in clams 14-16 described above, therefore, are rejected by the same rationale.


          
                                                            Conclusion
10.        Claims 1-20 are rejected.
11.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Buehne et al. (US 2021/0081379) disclose systems, methods, and machine-readable media to migrate data from source databases to target databases. Data may be received, relating to the source databases and the target databases. For each source database, a migration assessment may be generated based on analyzing the data, and a migration method may be selected. A migration plan that specifies a parallel migration of a set of databases to the target databases may be created, with a first migration method to migrate a first subset of the set of databases and a second migration method to migrate a second subset of the set of databases.
             Ratnapuri (US 2021/0174280) disclose an efficient and effective method of migration for on-premises computing applications to a cloud computing environment.
            Davis et al. (US 10,776,244) disclose systems and methods for modeling a prospective systems migration between server systems.
            Krapplanee et al. (US 2020/0285546) disclose an information management security health monitoring system is provided herein that can monitor the security health of one or more information management systems, identify any security issues that are occurring within an information management system, and automatically, or in response to a user input, transmit an instruction to the information management system to execute a workflow to resolve the security issue(s).
            Gunasingam et al. (US 2020/0267125) disclose data stored on a data asset may be migrated to another data asset while maintaining compliance to applicable regulations.
            Vukovic et al. (US 2020/0264919) disclose a method for receiving, using a processor, a request to generate a migration plan for migrating an application from a source environment to a target environment. 
            Denyer et al. (US 2019/0288915) disclose systems and methods for discovery of and planning migration for computing nodes are provided. At least one collector node is deployed at a source location network to discover data associated with computing nodes of a source infrastructure.
            Varagani et al. (US 2019/0005467) disclose a method involving allowing access to a financial application by a third-party extension based on a single license to use the financial application, where the third-party extension was developed by a third-party developer using one or more tools in a software development kit (SDK) for the financial application.
           Billings (US 2017/0352105) discloses a system performing machine learning to predict and identify claims that have a high likelihood of migrating across a predetermined risk threshold and to generate intervention strategies to mitigate the likelihood of migration. 
           Xu et al. (Us 2021/0200616) disclose systems and techniques for multi-factor cloud service storage device error prediction

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
August 24, 2022